I concur in the decree rendered in this case; but my opinion is that Carnes may prevent Decuir's becoming subrogated to Carnes' mortgage of $307, and may protect his (Carnes') mortgage of $300 by paying Decuir's note of $565.70 and becoming subrogated by law to the mortgage securing it. The reason for that is that, if Decuir pays Carnes' note of $307, Carnes, as the holder of the $300 note, secured by the junior mortgage on both tracts of land (being the second mortgage on one and the third mortgage on the other tract), will have the right, immediately, to pay both of the notes ($565.70 and $307) which Decuir will then hold, and become subrogated to the mortgages securing them. *Page 571